Citation Nr: 1312729	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for removal of the right testicle with left testicle hydrocele and impotency, evaluated as 30 percent disabling from December 8, 2008.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating by the RO in St. Petersburg, Florida, which granted service connection for the removal of the right testicle with left testicle hydrocele and impotency and assigned an initial 30 percent rating.  Special monthly compensation for loss of use of creative organ was also granted.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held with the VA Medical Center (VAMC) in Palm Beach, Florida in March 2013.  A transcript is associated with the electronic record.  

The Veteran has raised a claim for service connection for depression as secondary to his testicular condition at his hearing, but a direct service connection claim is also raised by the record (with problems of a psychiatric nature shown in the service treatment records).  The Veteran has also alleged entitlement to service connection for cancer affecting his thyroid as well as possible lung cancer claimed as a spot on the lung at his March 2013 hearing, where he alleged that hormone replacement used to treat his testicular condition caused or aggravated such cancer.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

REMAND

The Veteran contends that he is entitled to a higher rating for removal of the right testicle with left testicle hydrocele and impotency.  He is currently assigned an initial 30 percent rating under 38 CFR 4.115(b), Diagnostic Code (DC) 7524, which is the maximum allowable rating under this particular DC.  He argues that alternate rating criteria should be considered to include based on functional loss under38 CFR 4.10, 4.40, as well as consideration of an extraschedular rating under 38 CFR § 3.321(b).  He argues that the VA failed to consider the peripheral issues surrounding this claim.  (The Board has referred some issues claimed as secondary service connection issues to the AOJ.)  The Veteran further alleges that the VA examination conducted in June 2009 was inadequate as it did not fully address all issues.  

The Board finds that remand is necessary to address the evidentiary and due process deficiencies that exist regarding this matter.  The Veteran has testified as to symptoms of pain and difficulty urinating, which he attributes to his testicular disorder.  He described functional problems with bending causing pain in the remaining testicle.  The Veteran's testimony suggests a worsening of his symptoms, especially given the June 2009 VA genitourinary examination that indicated he had no urinary problems at that time.  Thus, another VA examination is indicated.  

The Veteran has also described ongoing VA treatment.  As the most recent VA treatment records are from 2008 and 2009, an attempt should be made to obtain more recent VA treatment records that may be pertinent to this matter.

On remand the RO should consider the propriety of evaluating the Veteran's testicular disorder under all potentially applicable criteria governing genitourinary disorders.  The Board notes that the RO has included impotency in the single issue of the testicular disorder, based on findings from the June 2009 VA examination that the Veteran suffered from erectile dysfunction as a psychological manifestation of the testicular disorder.  The Board notes that impotence is generally rated under DC 7522 for penis deformity, with loss of erectile power.  Thus, on remand the RO should consider whether a separate rating for erectile dysfunction would be appropriate.  (Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).)  Additionally the Veteran cites voiding dysfunction which he has attributed to his testicular disorder.  Again the AOJ should consider the possibility of a separate rating based on voiding dysfunction, should further development confirm such dysfunction associated with the testicular disorder.  

Additionally, on readjudication the AOJ should also consider the applicability of extraschedular criteria under 38 CFR § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his testicular disorder since October 2009.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the action requested in paragraph 1is completed, schedule the Veteran for a VA examination in connection with his claim of entitlement to an initial disability rating greater than 30 percent for his testicular disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  

The examiner should be requested to ascertain the severity of the Veteran's testicular disorder in the context of the applicable rating criteria.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  The examiner should provide an opinion as to whether there is any associated urinary impairment present and if so, should address the nature and severity of such urinary impairment.  The nature and severity of any other genitourinary impairment associated with the testicular disorder should also be addressed.  The examiner should also discuss any functional losses resulting from the testicular disorder.  The bases for the opinions provided should be explained in detail.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  In adjudicating this issue regarding the increased rating for a testicular disorder, the RO must consider all applicable DC's for genitourinary impairment, including the appropriateness of assigning a separate rating for erectile dysfunction, and any other associated genitourinary disorder shown in accordance with Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The adjudication should also include consideration of 38 CFR § 3.321(b) and whether referral for extraschedular consideration is appropriate.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

